Citation Nr: 0629029	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for multiple sclerosis 
secondary to herbicide (Agent Orange) exposure.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1972 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for multiple sclerosis secondary to Agent Orange 
exposure.

In May 2004, the Board denied the veteran's claim for service 
connection for multiple sclerosis secondary to herbicide 
exposure.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2005, the Court granted the June 2005 joint motion to 
vacate the Board's decision and remanded the case for action 
consistent with the motion.

In October 2005, the Board remanded the veteran's case to the 
RO for action consistent with the joint motion.  The case was 
returned to the Board in July 2006.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  Multiple sclerosis is not of service origin, is not 
related to any incident of service, nor did it manifest to a 
compensable degree within seven years after discharge from 
service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, nor may multiple sclerosis be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in January 2000, prior to the enactment of the VCAA.  

An RO letter dated in September 2002, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his multiple sclerosis was 
caused or aggravated by service.  By this letter, the veteran 
was notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In this letter, the veteran also was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  While the notice provided to the 
veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Thus, the Board finds that 
the veteran was not prejudiced by the timing of the September 
2002 VCAA letter.

Moreover, the Board notes that in a July 2006 RO letter, the 
veteran was notified of the requirements necessary to 
establish a disability rating and an effective date if his 
claim was granted, meeting the requirements of the recent 
Court case, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that a service connection claim includes the 
elements of a disability rating and establishing an effective 
date; therefore, the veteran requires notice of the 
requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).  He was also advised to submit any 
evidence he had regarding his claim.  Although the veteran 
received this notification after the initial adjudication of 
his claim, because this claim is being denied, the denial 
renders any disability rating or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002).

Multiple sclerosis, if manifest to a degree of 10 percent or 
more within seven years after separation from service, may be 
presumed to be of service onset.  38 U.S.C.A. § 1112 (a)(4) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) (2005) are satisfied:  chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2005).  The Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
61 Fed. Reg. 414421 (1996).

The Board notes that the medical evidence of record shows 
that the veteran was first diagnosed with multiple sclerosis 
by a private physician, J.E., D.O., in July 1998.  The 
veteran claims that his multiple sclerosis is secondary to 
Agent Orange exposure from service.  After review of the 
evidence of record, the Board finds that service connection 
for the veteran's multiple sclerosis is not warranted.

As such, the veteran is shown to have served on the USS 
Bordelon DD-881 ship, which was in the official waters of the 
Republic of Vietnam from November 1972 to January 1973 and 
also in February 1973.  In the recent case, Haas v. 
Nicholson, No. 04-0491 (U.S. Vet. App. August 16, 2006), the 
Court held that VA's regulations do not clearly preclude 
application of the presumption of exposure to herbicides to a 
member of the Armed Forces who served aboard a ship in close 
proximity to the land mass of the Republic of Vietnam.  
Therefore, assuming that the veteran was exposed to Agent 
Orange while on the ship near Vietnam, the Board finds that 
multiple sclerosis is not a listed disability for which 
presumptive service connection is allowed due to exposure to 
herbicides, according to 38 C.F.R. § 3.309(e) (2005).  In 
addition, the Secretary has not determined, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of multiple 
sclerosis.  38 C.F.R. § 3.309(e) (2005).  Therefore, even if 
the veteran was exposed to Agent Orange while in service, 
service connection for multiple sclerosis is not warranted on 
a presumptive basis as due to Agent Orange exposure because 
multiple sclerosis is not a listed disability for which 
presumptive service connection is allowed.  38 C.F.R. 
§ 3.309(e) (2005). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  As such, the Board notes that 
a presumption of service connection for multiple sclerosis is 
allowed if the veteran's multiple sclerosis manifested within 
seven years after his discharge from service.  38 C.F.R. §§ 
3.307, 3.309 (2005).  As stated above, the first evidence of 
a diagnosis of multiple sclerosis was in July 1998, which is 
more than seven years after the veteran's discharge from 
service.  The Board does note that the veteran's service 
medical records show that on October 24, 1972, 12 days after 
entering active duty, he complained that his legs felt weak 
once in a while.  He was noted to be a very nervous 
individual.  However, he had no further complaints of leg 
weakness and his separation examination report showed that he 
had no disabilities upon discharge.  In addition, the Board 
notes that 12 years passed after the veteran's discharge from 
service before the medical evidence shows that he complained 
of neuropathy.  As such, in February 1984, a VA treatment 
record shows a diagnosis of alcoholic neuropathy.  In 
addition, a February 1984 VA treatment record shows that the 
veteran complained of numbness and paresthesia of the left 
leg.  He was diagnosed with alcoholic neuropathy, left leg.  
He again did not complain of neuropathy until April 1992 
where a private medical record from J.E., D.O. shows that he 
had numbness and tingling down his legs when he bent his neck 
forward.  J.E., D.O. opined that demyelinating disease was 
the leading cause for this symptom complex, although cord 
tumor and compressive lesions had to also be considered.  
Hence, as the veteran was not diagnosed with multiple 
sclerosis within seven years after his discharge from 
service, the Board finds that service connection for multiple 
sclerosis is not warranted on a presumptive basis as 
manifesting to a compensable degree within seven years after 
his discharge from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2005).  Further, although he was noted to complain 
of weakness in his legs during service, he was not 
definitively diagnosed with multiple sclerosis during this 
time.  

In addition, the Board notes that in a November 2001 letter, 
the veteran's private physician, J.E., D.O., stated that the 
onset of multiple sclerosis might be difficult to define and 
that asymptomatic lesions might occur in young people and 
would only be known if magnetic resonance imaging (MRI) were 
available.  Therefore, the veteran "may" have begun with 
problems in the 1970's before MRI technology was available, 
which would be before the veteran's service.  By the 1980's, 
the veteran was symptomatic and had remained so.  The Board 
finds that although the veteran's private physician has 
stated that the onset of the veteran's multiple sclerosis may 
have been before he was symptomatic and prior to his service, 
this opinion does not provide the degree of certainty 
required for medical nexus evidence for the veteran's 
multiple sclerosis, and the Board does not find it to be 
competent evidence to show that the veteran's onset of 
multiple sclerosis was during his period of service or within 
seven years after his discharge from service.  In this 
regard, the Court has held that such medical opinions 
expressed in terms of "may" also implies "may" or "may not" 
and are too speculative to establish a plausible claim by 
themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical 
opinions employing the phrase "may" or "may not" are 
speculative . . .).  Furthermore, it does not appear that the 
private physician reviewed the veteran's claims folder 
containing his service medical records.  His opinion was 
based on a history provided by the veteran.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Finally, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

In conclusion, as the veteran is not found to have been 
diagnosed with multiple sclerosis within seven years after 
his discharge from service, presumptive service connection 
for multiple sclerosis is not warranted.  38 C.F.R. 
§§ 3.307(a), 3.309(a)(3) (2005). 

Finally, in April 2002, the veteran's private physician, 
J.E., D.O., stated that the veteran had an inflammatory 
disease.  He noted that the veteran had been exposed to Agent 
Orange while in Vietnam and advised the veteran that it was 
possible that Agent Orange could trigger an inflammatory 
response, but J.E., D.O. was unaware of any definitive 
published evidence of this and suggested that the veterans' 
system might have more information about this matter.  
Therefore, in May 2006, the veteran underwent a VA 
examination to determine the etiology of his multiple 
sclerosis.  The VA physician stated that she had reviewed the 
veteran's claims folders.  She noted that in the veteran's 
service medical records, an October 1972 record showed that 
the veteran complained of his legs feeling weak.  She also 
noted that there were no further complaints in his service 
medical records other than this complaint.  After noting the 
history of the veteran's disease, she stated that the factors 
causing multiple sclerosis were unknown.  However, she opined 
that herbicides were not in the literature as the etiology of 
multiple sclerosis, and there was no association between 
Agent Orange, herbicides, or multiple sclerosis known at this 
time.

The Court has held that the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the May 
2006 VA examiner's opinion that there is no evidence to show 
a link between exposure to Agent Orange and multiple 
sclerosis was based on her review of the veteran's claims 
folders and her review of literature regarding multiple 
sclerosis.  However, the April 2002 opinion by the private 
physician, J.E., D.O., was speculative as to a relationship 
between Agent Orange and multiple sclerosis, and J.E., D.O. 
acknowledged that further information was necessary.  Hence, 
the Board accepts the May 2006 VA examiner's opinion as 
probative evidence that the veteran's multiple sclerosis was 
not caused by or aggravated by his exposure to Agent Orange.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for multiple sclerosis secondary to herbicide 
exposure and as related to service, as presumption for 
service connection is not allowed and there is no evidence 
showing a link between his multiple sclerosis and his 
service.


ORDER

Entitlement to service connection for multiple sclerosis 
secondary to herbicide (Agent Orange) exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


